 



 

Exhibit 10.62

  Please quote our reference when replying
Our Ref: JTC(L) 3601/2506/EO/mh   (JTC LOGO) [a33657a3365705.gif]

18 January 2007

             
 
      JTC Corporation    
TRIO-TECH INTERNATIONAL PTE LTD
      The JTC Summit     Blk 1008 TOA PAYOH NORTH       8 Jurong Town Hall Road
#03-09       Singapore 609434
SINGAPORE 318996
           
Attn: Ms JALENE NG
      contact   1800 568 7000
 
      centre hotline  
 
      main line   (65) 6560 0056
 
  BY LOCAL URGENT MAIL   facsimile   (65) 6565 5301
 
      website   www.jtc.gov.sg

Dear Sirs,
RENEWAL OFFER OF TENANCY FOR FLATTED FACTORY KNOWN AS PRIVATE LOT A19597F AT BLK
1008 TOA PAYOH NORTH #07-01 SINGAPORE 318996

1   We are pleased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT”)
and in this letter (collectively called “the Offer”).   2   2.1 The Premises    
  Private Lot A19597F also known as Unit #07-01 (“the Premises”) at BLK 1008 TOA
PAYOH NORTH #07-01 Singapore 318996 (“the Building”) SINGAPORE(318996) as
delineated and edged in red on the plan attached to the Offer.   2.2   Term of
Tenancy       3 years (“the Term”) with effect from 16 January 2007 (“the
Commencement Date”).   2.3   Tenancy

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

             
 
  (LOGO) [a33657a3365706.gif]   (LOGO) [a33657a3365707.gif]   (LOGO)
[a33657a3365708.gif]



--------------------------------------------------------------------------------



 



 

(JTC LOGO) [a33657a3365709.gif]

2.4   Area       Approximately 322 square metres (“the Area”).   2.5   Building
Rent1       (Discounted)

  (a)   Discounted rate of $9.45 per square metre per month on the Area, for so
long as you occupy by way of tenancy an aggregate floor area of 5,000 square
metres in the Building or in the various flatted factories belonging to us,    
(b)   Normal Rent of $9.95 per square metre per month on the Area, in the event
that the said aggregate floor area occupied is at any time reduced to below
5,000 square metres (when the discount shall be totally withdrawn) with effect
from the date of reduction in the said aggregate floor area,

    (“Building Rent1”) to be paid without demand and in advance without
deduction on the 1st day of each month of the year (i.e. 1st of January,
February, March, etc.). After your first payment is made in accordance with
Clause 3 of this letter and the attached Payment Table, the next payment shall
be made on 1 February 2007.   2.6   Service Charge       $2.25 per square metre
per month (“Service Charge”) on the Area, as charges for services rendered by
us, payable by way of additional and further rent without demand on the same
date and in the same manner as the Building Rent1, subject to our revision from
time to time.   2.7   Security Deposit/Banker’s Guarantee       (For Building
Rent – (Discounted))       Ordinarily we would require a tenant to lodge with us
a security deposit equivalent to three (3) months’ Building Rent1 and Service
Charge. However, as an off-budget measure and as payment by GIRO has been made a
condition with which you must comply under clause 3 of this letter, you shall,
at the time of your acceptance of the Offer, place with us a deposit equivalent
to one (1) month’s Building Rent1 (at the discounted rate) and Service Charge
(“Security Deposit”) as security against any breach of the covenants, terms and
conditions in the Tenancy, as follows:

 

1   Building Rent in this context refers to rent in the Memorandum of Tenancy.



--------------------------------------------------------------------------------



 



 

(JTC LOGO) [a33657a3365709.gif]

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 16 January 2007 to 15
April 2010), or such other form of security as we may in our absolute discretion
permit or accept.     (b)   The Security Deposit shall be maintained at the same
sum throughout the Term and shall be repayable to you without interest, or
returned to you for cancellation, after the termination of the Term (by expiry
or otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject
to appropriate deductions or payment to us for damages or other sums due under
the Tenancy.     (c)   If the Building Rent1 at the discounted rate is increased
to the normal rate, or Service Charge is increased, or any deductions are made
from the Security Deposit, you shall immediately pay the amount of such increase
or make good the deductions so that the Security Deposit shall at all times be
equal to one (1) month’s Building Rent1 (at the normal or discounted rate, as
the case may be) and Service Charge.     (d)   If at any time during the Term,
your GIRO payment is discontinued, then you shall place with us, within two
(2) weeks of the date of discontinuance of your GIRO payment, the additional sum
equivalent to two (2) months’ Building Rent1 and Service Charge, so that the
Security Deposit shall at all times be equal to three (3) months’ Building Rent1
(at the normal or discounted rate, as the case may be) and Service Charge for
the remaining period of the Term.     (e)   If at any time during the Term the
off-budget measure is withdrawn you shall, if required in writing by us, also
pay to us the additional sum equivalent to two (2) months’ Building Rent1 and
Service Charge, so that the Security Deposit shall at all times be equal to
three (3) months’ Building Rent1 (at the normal or discounted rate, as the case
may be) and Service Charge for the remaining period of the Term.

2.8   Mode of Payment

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).     (b)   Thereafter during the
Term, you shall pay Building Rent1, Service Charge and GST at prevailing rate by
Interbank GIRO or any other mode to be determined by us.     (c)   You have an
existing account with us from which we shall deduct the aforesaid payments.



--------------------------------------------------------------------------------



 



 

(JTC LOGO) [a33657a3365709.gif]

  (d)   However, pending finalisation for the GIRO arrangement, you shall pay
Building Rent1, Service Charge and GST at prevailing rate as they fall due by
cheque or Cashier’s Order.

2.9   Authorised Use       You shall use the Premises for the purpose of IC
TESTING only and for no other purpose whatsoever (“the Authorised Use”).   2.10
  Loading Capacity

  (a)   Normal (Ground & Non-ground) Floor Premises:         You shall comply
and ensure compliance with the following restrictions:

  (a1)   maximum loading capacity of the goods lifts in the Building; and    
(a2)   maximum floor loading capacity of 10 kiloNewtons per square metre of the
Premises on the 7th storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.     (b)   You shall therefore, subject to our prior
written consent, provide at your own cost suitable and proper foundation for all
machinery, equipment and installation at the Premises.

2.11   Reinstatement of Premises       You shall reinstate the Premises in
accordance with clauses 2.15 and 2.22 of the MT. The required reinstatement
works shall be conveyed to you after an inspection of the Premises.   2.12  
Option for Renewal of Tenancy

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following:

  (b1)   there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;     (b2)   the
duration of the further term shall be mutually agreed upon;     (b3)   the rent
payable shall be at a revised rate to be determined by us, having regard to the
market rent of the Premises at the time of granting the further term. Our
determination of the Building Rent1 shall be final and conclusive; and



--------------------------------------------------------------------------------



 



 



(JTC LOGO) [a33657a3365709.gif]

  (b4)   the tenancy for the further term shall be upon the same covenants,
terms and conditions except for the duration, Building Rent1, security deposit
(which shall be equivalent to three (3) month’s Building Rent1 and Service
Charge instead of one (1) month), and excluding a covenant for renewal of
tenancy.

3   Mode of Due Acceptance

  (a)   The Offer shall lapse if we do not receive the following by 2
February 2007 :

  (a1)   Duly signed letter of acceptance (in duplicate) of the Offer, in the
form set out in the Letter of Acceptance attached. (Please date as required in
your letter of acceptance)     (a2)   Payment of the sum set out in the Payment
Table attached.

4   You may submit your acceptance and payment by post or if you wish to make a
submission personally, you may do so at our Contact Centre at The JTC Summit at
8 Jurong Town Hall Road. Please bring a copy of this letter when making your
submission.   5   Please note that payments made prior to your giving us the
other items listed above may be cleared by and credited by us upon receipt.
However, if those other items are not forthcoming from you within the time
stipulated herein, the Offer shall lapse and there shall be no contract between
you and us arising hereunder. Any payments received shall then be refunded to
you without interest and you shall have no claim of whatsoever nature against
us.   6   Variation to the Tenancy       Any variation, modification, amendment,
deletion, addition or otherwise of the Offer shall not be enforceable unless
agreed by both parties and reduced in writing by us. No terms or representation
or otherwise, whether expressed or implied, shall form part of the Offer other
than what is contained herein.   7   The car park for Block 1008 Toa Payoh North
is currently managed by P-Parking International Pte Ltd and you will have to
observe and be bound by all the rules and regulations governing the use and
operation of the car park. You are requested to contact:

Mr Johnson Tan
736A Geylang Road,
Singapore 389647
Tel: 67494119

    on your use of the carpark.



--------------------------------------------------------------------------------



 



 

(JTC LOGO) [a33657a3365709.gif]

8   Exclusion of the Contracts (Right of Third Parties) Act       A person who
is not a party to this Offer shall have no right under the Contracts (Rights of
Third Parties) Act (as may be amended or revised from time to time) to enforce
any of the covenants, terms or conditions of this Offer.   9   Jurisdiction &
Governing Law       This Offer shall be interpreted in accordance with the laws
of Singapore and any legal proceedings, actions or claims arising from or in
connection with the Offer shall be commenced in and heard before the courts of
Singapore and you agree to irrevocably submit yourself to the exclusive
jurisdiction of the courts of Singapore.   10   Please also note that our
granting of your request/application herein does not at any time prejudice or
waive any of our rights or remedies for breaches of your obligations to us. Any
waiver by us, to be effective, must be clearly and specifically stated in
writing. In addition, no failure or delay on the part of JTC to exercise any
right or remedy under this Offer shall be construed or operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude the further exercise of such right or remedy.   11   To guide and
assist you, we enclose a Schedule of Statutory Controls for Flatted Factory
Occupants.

Yours faithfully

-s- Eddy Ong [a33657a3365714.gif]

Eddy Ong
Senior Officer (Lease Management)
Flatted Factory & Business Park Department
Customer Services Group
DID: 68833721
HP : 91252919
FAX: 6S855936
Email :ongkye@jtc.gov.sg

         
ENCS:
  [   Payment Table Specimen BG
 
      Plan Specimen Acceptance Form MT No. 27.09
 
      Schedule of Statutory Controls (SC3)]



--------------------------------------------------------------------------------



 



 

(JTC LOGO) [a33657a3365709.gif]
Annex A
OFFER OF TENANCY FOR PREMISES AT BLK 1008 TOA PAYOH NORTH #07-01 SINGAPORE
318996

                      Amount     GST  
Site: A 19597F Building Rent at $9.95 per sqm per month on 322 sqm for period 16
January 2007 to 15 February 2007
  $ 3,203.90          
Less: Bulk discount of 5% at $0.50 per sqm per month for period 16 January 2007
to 15 February 2007
  $ 161.00          
 
  $ 3,042.90          
Service charge at $2.25 per sqm per month on 322 sqm for period 16 January 2007
to 15 February 2007
  $ 724.50          
 
  $ 3,767.40     $ 188.37   Amount to be deducted through GIRO         $
3,955.77           
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 11,302.20          
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 7,534.80                     $ 3,767.40          Stamp Duty for Letter of
Acceptance (in duplicate)         $ 362.00            Note : If the Letter is
not returned to us within 14 days of the date of the Letter, you will have to
pay penalty on the stamp duty which is imposed by Stamp Duty Office of IRAS.    
Total Payable (inclusive of GST at prevailing rate)         $ 4,129.40         

Alternatively, please let us have your cheque for $362.00 and a Banker’s
Guarantee for $3,767.40.
Please note that your first month’s rent of $3,955.77 will be deducted through
your Giro Account in January 2007.

 